Citation Nr: 0032256	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  97-29 915	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to disability compensation pursuant to 
38 U.S.C.A. § 1151 (West 1991) for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from October 1971 to January 
1973, from January 1974 to August 1980 and from October 1980 
to October 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.


REMAND

By Order dated May 25, 2000, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") vacated the Board's May 24, 1999, decision 
denying benefits for PTSD under 38 U.S.C.A. § 1151 pursuant 
to a Joint Motion for Remand prepared by the parties.  The 
Joint Remand states that VA had not fulfilled its duty to 
assist the veteran and thus sets out the specific development 
to be accomplished.  Such indicated development is set out in 
the Remand paragraphs below to be accomplished by the RO.

The Joint Remand further cites VAOPGCPREC 1-99, 64 Fed. Reg. 
31680 (1999) the opinion requested and obtained specific to 
the veteran's case.  First, VA's General Counsel noted in the 
opinion that 38 U.S.C.A. § 1151 authorizes compensation for 
disability due to injury, or aggravation of an injury, 
suffered "as the result of . . . medical or surgical 
treatment" and proceeded to cite definitions of 
"treatment", "hospitalization" and "examination" from 
medical texts, as well as from litigation pertaining to 
private insurance coverage, etc. and concluded that sexual 
assault generally would not be within the ordinary meaning of 
the term.  However,, if the actions or procedures alleged to 
have constituted an assault would otherwise be within the 
ordinary meaning of the terms "medical treatment" or 
"examination," then compensation may be payable under 
section 1151.  VAOPGCPREC 1-99.  General Counsel emphasized 
that remedies for intentional torts not considered part of 
treatment or examination were beyond VA's scope.  The Board 
further notes, by way of reference, that the Court, in Patton 
v. West, 12 Vet. App. 272, 277 (1999) cited Manual M21-1, 
Part III,  5.14c, to define assault:  "Personal assault is 
an event of human design that threatens or inflicts harm.  
Examples of this are rape, physical assault, domestic 
battering, robbery, mugging, and stalking."

To ensure complete development and that the duty to assist 
has been met, this case is remanded for the following:

1.  The RO should contact the veteran and 
request her to provide a thorough 
description of the alleged assault(s), 
clarifying if the assault(s) involved the 
massage therapy offered by Dr. F., and if 
so, what specific acts/actions are 
alleged as "assault."

2.  The RO should assist the veteran in 
obtaining any corroborating evidence of 
the alleged assault(s), to include the 
investigative and disciplinary records of 
Dr. F. from VA, any medical board or 
other civil agency.  The RO should 
document its requests and responses 
received, negative and positive.

3.  The RO should ascertain if the 
veteran has sought continued PTSD 
treatment and request pertinent treatment 
records from VA or private facilities, 
with the requisite release.  The RO 
should document such requests, and all 
responses, negative or positive, 
notifying the veteran if any evidence is 
unavailable and providing her with the 
opportunity to submit such or otherwise 
respond.  

4.  After the above has been completed, 
to the extent possible, the RO should 
consider the veteran's allegations and 
determine if reported incidents, 
specifically that Dr. F. "manipulated" 
the veteran's back, are "in the ordinary 
course of medical treatment" and/or 
constitute "sexual assault" per 
controlling legal definitions.  If deemed 
necessary, the RO should seek a 
clarifying medical opinion relevant to 
that question, as well as with respect to 
the question of whether the veteran has 
PTSD and with respect to the nature of 
the specific stressor supporting such 
diagnosis.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim, to include with consideration of 
VAOPGCPREC 1-99, 64 Fed. Reg. 31680 
(1999).  If the benefit sought on appeal 
remains denied the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Thereafter, the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

